 

NATCO Group Inc.

Notice of Grant of Award ID: 22-2906892

and Award Agreement

Brookhollow Central III



2950 North Loop West, 7th Floor

Houston, Texas 77092

 

[Name of Recipient]

Award Number:

[Address]

Plan:

 

ID:

   

 

Effective [Date], you have been granted an award of [# of shares] shares of
NATCO Group Inc. (the Company) common stock. These shares are restricted until
the vest date(s) shown below.

The current total value of the award is $ [Aggregate Fair Market Value on award
date].

The award will vest in increments on the date(s) shown.

Shares Full Vest

[# of Shares] [Vest Date or Performance Criteria]

 

 

 

By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

__________________________________ ________________________________

NATCO Group Inc. Date

 

__________________________________ ________________________________

[Name of Recipient] Date



RESTRICTED STOCK AWARD AGREEMENT
For Directors

THIS AGREEMENT is made as of the effective date specified in the Notice of Grant
of Award and Award Agreement to which this Agreement is attached (the "Notice")
between the individual identified in the address line of the Notice ("Director")
and NATCO Group Inc., a Delaware Corporation (the "Company"). This Agreement
forms an integral part of the Notice and is incorporated by reference into the
Notice. By signing the Notice, Director is agreeing to the terms and provisions
of the Agreement



1. As of the effective date specified in the Notice, the Company grants to
Director the number of shares of Common Stock, $0.01 par value, of the Company
specified in the Notice (the "Shares") in accordance with and subject to the
terms of the NATCO Group Inc. [2001/2004 Stock Incentive][2006 Long-Term
Incentive Compensation] Plan (the "Plan") and this Agreement. It is understood
that the consideration for the issuance of the Shares shall be Director's
agreement to render future services as a Director of the Company, which services
have a value not less than the par value of the Shares. Director acknowledges
receipt of a copy of the Plan and agrees that this award of Shares shall be
subject to all the terms and provisions of the Plan. In the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall govern. Capitalized terms used but not defined in this Agreement have the
respective meanings attributed to such terms under the Plan.



2. Promptly after the execution of this Agreement by Director, the Company shall
cause Mellon Investor Services, LLC, the transfer agent for the Common Stock
(together with its successors and assigns, the "Transfer Agent"), to issue a
stock certificate showing ownership for the Shares in the name of Director
subject to the terms and conditions of this Agreement and the Plan. The Shares
shall be issued from Common Stock reserved for issuance pursuant to the Plan as
grants under such plan ("Plan Shares"). The certificate or certificates
evidencing the Shares subject hereto shall be delivered to and deposited with
the Secretary of the Company as Escrow Agent in this transaction. Such
certificates are to be held by the Escrow Agent until termination of the
Restricted Period, at which time they shall be released by said Escrow Agent to
Director. All certificates representing any Shares subject to the provisions of
this Agreement shall have endorsed thereon the following legend:



"The shares represented by this certificate are subject to an agreement between
the Company and the registered holder, a copy of which is on file at the
principal office of the Company."



3. During the Restricted Period (as defined below) for the Shares, Director
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of, transfer or encumber any of such Shares. This prohibition against
transfer and the obligation to forfeit and surrender Shares to the Company as
provided herein are referred to as the "Forfeiture Restrictions." A breach of
the terms of this Agreement shall cause a forfeiture of the Shares. During the
Restricted Period, Director shall have all the rights of a shareholder with
respect to the Shares except for the right to transfer the Shares. Accordingly,
Director shall have the right to vote the Shares and to receive any cash
dividends paid to or made with respect to the Shares. Any such dividends shall
be paid no later than the end of the calendar year in which the dividend for the
class of stock that includes the Shares is paid to stockholders of such class
or, if later, the fifteenth (15th) day of the third (3rd) month following the
date the dividend is paid to stockholders of such class of stock.



4. Director represents that the Shares are being acquired for investment and
that Director has no present intention to transfer, sell or otherwise dispose of
the Shares, except in compliance with applicable securities laws, and the
parties agree that the Shares are being acquired in accordance with and subject
to the terms, provisions and conditions of this Agreement and the Plan. Director
agrees that (a) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would constitute a violation of the Forfeiture Restrictions or any
applicable securities law and (b) the Company may give related instructions to
the Transfer Agent to stop registration of the transfer of the Restricted
Shares.



5. The Forfeiture Restrictions shall lapse as to all of the Shares on the
[first] [third] anniversary date of this Agreement, provided that Director has
continuously served as a Director of the Company from the date of this Agreement
until such date, and subject to the possibility of earlier lapse pursuant to
Section 8.4 of the Plan. Notwithstanding the foregoing, the Forfeiture
Restrictions shall lapse as to all of the Shares on Director's termination from
the Board due to his death, disability (as determined by the Committee) or upon
the occurrence of a Corporate Change. A certificate for all Shares granted
pursuant to this Agreement will be issued to Director following such date of
release, or, at Director's election, may be transferred in book entry form to
Director's brokerage account (subject to any adjustment to withhold Shares to
pay taxes as provided below). Any period during which Shares are subject to
restriction under this Agreement is referred to as the "Restricted Period." In
the event of termination of Director's service as a director of the Company for
any reason during the Restricted Period, except as otherwise provided above, all
Shares with respect to which the Forfeiture Restrictions that have not lapsed in
accordance with the preceding provisions of this paragraph, for no
consideration, shall be immediately forfeited to the Company.



6. The Company shall be required to withhold the amount of taxes required to
satisfy any applicable federal, state and local tax withholding obligations
arising from the lapse of the Forfeiture Restrictions. Director may elect to
satisfy any such tax obligation in cash or by authorizing the Company to
withhold from the Shares issued to Director as a result of the lapse of the
Forfeiture Restrictions, the number of whole shares of Common Stock required to
satisfy such tax obligation, the number to be determined by the Fair Market
Value of the Shares on the date of the lapse of the Forfeiture Restrictions. If
Director elects to withhold shares of Common Stock to satisfy any such tax
obligation, Director shall pay in cash any obligation that remains after the
application of whole shares that is less than the value of a whole share.



The imposition of the FORFEITURE RESTRICTIONS under this Agreement may result in
adverse tax consequences that may be avoided or mitigated by filing an election
under CODE Section 83(b). Such election may be filed only within 30 days after
the date of this Agreement. DIRECTOR should consult with DIRECTOR'S tax advisorS
to determine the tax consequences of executing this Agreement and the advantages
and disadvantages of filing the Code Section 83(b) election. DIRECTOR
acknowledges that it is DIRECTOR'S sole responsibility, and not the Company's,
to file a timely election under Code Section 83(b), even if DIRECTOR requests
the Company or its representatives to make this filing on behalf OF DIRECTOR.



7. Director understands that the Company will, and Director hereby authorizes
the Company to, issue such instructions to the Transfer Agent as the Company may
deem necessary or proper to comply with the intent and purposes of this
Agreement. This instruction serves as a stock power by Director to the Company
with respect to the Shares during the Restricted Period, which stock power shall
expire at the end of the Restricted Period.



8. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and all persons lawfully
claiming under Director.



9. No provision contained in this Agreement shall in any way terminate, modify
or alter, or be construed or interpreted as terminating, modifying or altering
any of the powers, rights or authority vested in the Committee pursuant to the
terms of the Plan, including, without limitation, the Committee's rights to make
certain determinations and elections with respect to the Restricted Shares.



10. This Agreement shall not be deemed to (a) confer upon Director any right
with respect to continuation of membership on the Board or (b) affect the terms
and conditions of any other agreement between the Company and Director except as
expressly provided herein.



11. This Agreement shall be governed by the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State,
without regard to conflicts of law principles thereof. This Agreement may not be
altered, modified, changed or discharged, except by a writing signed by or on
behalf of both the Company and Director. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same Agreement.

 